         Case 1:15-cr-00794-PKC Document 188 Filed 05/06/20 Page 1 of 1




                               EDELSTEIN & GROSSMAN
                                       Attorneys at Law
                                  501 Fifth Avenue, Suite 514
                                     New York, NY 10017
                                      Tel: (212) 871-0571
                                      Fax: (212) 922-2906
                                jonathan.edelstein.2@gmail.com
                                             ______

                                                                                        May 6, 2020

VIA ELECTRONIC CASE FILING
Hon. P. Kevin Castel
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


                 Re: United States v. Wallace, Docket No. 15-CR-794 (PKC)


Dear Judge Castel:

        In response to the Court's order of this morning, please be advised that the defendant waives
his presence at the telephonic oral argument scheduled for May 13, 2020.

       The Court’s consideration in this matter is appreciated.

                                                                      Respectfully submitted,

                                                                      /s/ Jonathan I. Edelstein

                                                                      Jonathan I. Edelstein


Cc:    AUSA Ravi Sagar (Via ECF)
